                                IN THE UNITED STATES DISTRICT COURT

                                  FOR THE EASTERN DISTRICT OF TEXAS

                                                 LUFKIN DIVISION


GREGORY W. CRAFT                                            §

VS.                                                         §             CIVIL ACTION NO. 9:18-CV-151

BRYAN COLLIER, et al.,                                      §

                                 ORDER ADOPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff, Gregory Craft, an inmate confined at the Eastham Unit with the Texas Department
of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants Bryan Collier, Kevin

Wheat, and Gregory Vaughn.

          The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends Plaintiff’s Motion for Preliminary Injunction be denied (docket entry

no. 9).

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1




          1
              Plaintiff received a copy of the Report and Recommendation on February 13, 2019 (docket entry no. 10).
                                            ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED.

             So ORDERED and SIGNED March 20, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                               2
